Case
 Case2:20-cv-00630-JMS-DLP
      2:20-cv-00630-JMS-DLP Document
                             Document49-1 Filed12/29/20
                                      50 Filed  12/28/20 Page
                                                          Page11ofof22PageID
                                                                       PageID#:#:1045
                                                                                  1043




                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF INDIANA
                                TERRE HAUTE DIVISION

  ________________________________________________
                                                           )
  PATRICK R. SMITH and BRANDON S.                          )
  HOLM, individually and on behalf of all others similarly )
  situated,                                                )
                                                           )
          Plaintiffs,                                      )
                                                           )
  v.                                                       )            No. 2:20-cv-630-JMS-DLP
                                                           )
  JEFFREY A. ROSEN, in his official capacity as the        )
  Acting Attorney General of the United States; MICHAEL )
  CARVAJAL, in his official capacity as the Director       )
  of the Federal Bureau of Prisons; and T. J. WATSON, in )
  his official capacity as Complex Warden for the Terre    )
  Haute Federal Correctional Complex,                      )
                                                           )
          Defendants.                                      )
  ________________________________________________)

                                             ORDER

           This matter is before the Court on the motion of plaintiffs Patrick R. Smith and Brandon

  S. Holm (“Plaintiffs”) for expedited briefing on their second motion for preliminary injunction.

  For good cause shown, the motion is GRANTED.

           Defendants shall file their opposition to Plaintiffs’ second motion for preliminary

  injunction on or before January 4, 2021. Plaintiffs’ shall file their reply brief on or before January

  6, 2021. The Court will notify the parties whether it will hold a hearing on the motion.
           IT IS SO ORDERED.


Date: 12/29/2020
                                                        ____________________________________
                                                        United States District Judge




  150571893.1
Case
 Case2:20-cv-00630-JMS-DLP
      2:20-cv-00630-JMS-DLP Document
                             Document49-1 Filed12/29/20
                                      50 Filed  12/28/20 Page
                                                          Page22ofof22PageID
                                                                       PageID#:#:1046
                                                                                  1044




  Distribution:
  Robert A. Burgoyne
  PERKINS COIE LLP
  rburgoyne@perkinscoie.com

  Caroline M Mew
  PERKINS COIE LLP
  cmew@perkinscoie.com

  Sarah Howland
  PERKINS COIE LLP
  showland@perkinscoie.com

  John R. Maley
  BARNES & THORNBURG, LLP
  jmaley@btlaw.com

  Lisa A. Olson
  U.S. DEPARTMENT OF JUSTICE
  Lisa.olson@usdoj.gov

  Jordan L. Von Bokern
  U.S. DEPARTMENT OF JUSTICE
  Jordan.l.von.bokern2@usdoj.gov

  Shelese M. Woods
  UNITED STATES ATTORNEY’S OFFICE
  Shelese.woods@usdoj.gov




                                         -2-
  150571893.1
